DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 July 2019, 03 April 2020, 21 July 2020, and 28 September 2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of an oil-based inkjet ink comprising a pigment, a pigment dispersant and a non-aqueous solvent, wherein the non-aqueous solvent comprises a silicone oil, and a fatty acid ester having 10 to 40 carbon atoms per molecule and having a ratio of (total number of atoms in side chains/total number of atoms in main chain) of at least 0.20.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2-8,
	These claims are allowable due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimura et al. (US 2015/0184011) discloses a non-aqueous inkjet printing method including the steps of: ejecting droplets of a non-aqueous pigment ink containing at least a pigment and a non-aqueous solvent onto a surface of a printing medium to form dots composed of the non-aqueous pigment ink, and then ejecting droplets of a non-aqueous post-treatment liquid containing at least silica and an organic solvent toward the printing medium, wherein either of the non-aqueous pigment ink and the post-treatment liquid contains a water-soluble resin having an amino group [Abstract.]
Aoki et al. (US 2012/0293581) discloses a non-aqueous ink comprising a pigment dispersed in a solvent that includes an ester solvent, a higher alcohol solvent and a hydrocarbon solvent; wherein the disclosure further teaches examples of the ester-based solvents including higher fatty acid esters having at least 5 carbon atoms, and preferably 9 or more carbon atoms within each molecule, and higher fatty acid esters having 12 to 32 carbon atoms within each molecule are particularly desirable [paragraphs 0008 and 0077.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853